UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6802 Date of fiscal year end: November 30, 2014 Date of reporting period: July 1, 2013 - June 30, 2014 Item 1. Proxy Voting Record. Tortoise Select Opportunity Fund Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Spectra Energy Corp 4/15/2014 SE Election of Director: Gregory L. Ebel For For Issuer Election of Director: Austin A. Adams For For Issuer Election of Director: Joseph Alvarado For For Issuer Election of Director: Pamela L. Carter For For Issuer Election of Director: Clarence P. Cazalot, Jr. For For Issuer Election of Director: F. Anthony Comper For For Issuer Election of Director: Peter B. Hamilton For For Issuer Election of Director: Michael McShane For For Issuer Election of Director: Michael G. Morris For For Issuer Election of Director: Michael E. J. Phelps For For Issuer Ratification of the appointment of Deloitte & Touche LLP as Spectra Energy Corp's independent registered public accounting firm for fiscal year 2014 For For Issuer An advisory resolution to approve executive compensation For For Issuer Shareholder proposal concerning disclosure of political contributions Against For Shareholder Shareholder proposal concerning methane emissions target Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source LyondellBasell Industries N.V. 4/16/2014 N53745100 LYB To elect supervisory director: Jagjeet S. Bindra, Class I director, to serve until the annual general meeting in 2017 Not voted N/A Issuer To elect supervisory director: Milton Carroll, Class I director, to serve until the annual general meeting in 2017 Not voted N/A Issuer To elect supervisory director: Claire S. Farley, Class I director, to serve until the annual general meeting in 2017 Not voted N/A Issuer To elect supervisory director: Rudy van der Meer, Class I director, to serve until the annual general meeting in 2017 Not voted N/A Issuer To elect supervisory director: Isabella D. Goren, Class II director, to serve until the annual meeting in 2015 Not voted N/A Issuer To elect supervisory director: Nance K. Dicciani, Class III director, to serve until the annual general meeting in 2016 Not voted N/A Issuer To elect managing director to server a four-year term: Karyn F. Ovelmen Not voted N/A Issuer To elect managing director to server a four-year term: Craig B. Glidden Not voted N/A Issuer To elect managing director to server a four-year term: Bhavesh V. Patel Not voted N/A Issuer To elect managing director to server a four-year term: Patrick D. Quarles Not voted N/A Issuer To elect managing director to server a four-year term: Timothy D. Roberts Not voted N/A Issuer Adoption of annual accounts for 2013 Not voted N/A Issuer Discharge from liability of sole member of the management board Not voted N/A Issuer Discharge from liability of members of the supervisory board Not voted N/A Issuer Ratification of PricewaterhouseCoopers LLP as the company's independent registered public accounting firm Not voted N/A Issuer Appointment of PricewaterhouseCoopers Accountants N.V. as the auditor for the Dutch Annual Accounts Not voted N/A Issuer Ratification and approval of dividends in respect of the 2013 fiscal year Not voted N/A Issuer Advisory (non-binding) vote approving executive compensation Not voted N/A Issuer Approval to repurchase up to 10% of issued share capital Not voted N/A Issuer Approval to cancel up to 10% of issued share capital held in Treasury Not voted N/A Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Tesoro Corp 4/29/2014 TSO Election of Director: Rodney F. Chase For For Issuer Election of Director: Gregory J. Goff For For Issuer Election of Director: Robert W. Goldman For For Issuer Election of Director: Steven H. Grapstein For For Issuer Election of Director: David Lilley For For Issuer Election of Director: Mary Pat McCarthy For For Issuer Election of Director: J.W. Nokes For For Issuer Election of Director: Susan Tomasky For For Issuer Election of Director: Michael E. Wiley For For Issuer Election of Director: Patrick Y. Yang For For Issuer To conduct an advisory vote to approve executive compensation For For Issuer To ratify the appointment of Ernst & Young LLP as the company'sindependent registered public accounting firm for fiscal year 2014 For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source EQT Corporation 4/30/2014 26884L109 EQT Election of Director: Margaret K. Dorman For For Issuer Election of Director: David L. Porges For For Issuer Election of Director: James E. Rohr For For Issuer Election of Director: David S. Shapira For For Issuer Advisory vote to approve named executive officer compensation For For Issuer Approval of the company's 2014 Long-Term Incentive plan For For Issuer Approval of the material terms of performance goals for purposes of Internal Revenue Code Section 162(m) For For Issuer Ratification of Ernst & Young LLP as the company's independent registered public accountant For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Marathon Petroleum Corporation 4/30/2014 56585A102 MPC Election of Class III Directors: 1. Steven A. Davis 2. Gary R. Heminger 3. John W. Snow 4. John P. Surma For For Issuer Ratification of the selection of PricewaterhouseCoopers LLP as the company's independent auditor for 2014 For For Issuer Advisory approval of the company's 2014 named executive officer compensation For For Issuer Shareholder proposal seeking the adoption of quantitative greenhouse emission reduction goals and associated reports Against For Shareholder Shareholder proposal seeking a report on corporate lobbying expenditures, policies and procedures Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Valero Energy Corporation 5/1/2014 91913Y100 VLO Election of Director: Jerry D. Choate For For Issuer Election of Director: Joseph W. Gorder For For Issuer Election of Director: William R. Klesse For For Issuer Election of Director: Deborah P. Majoras For For Issuer Election of Director: Donald L. Nickles For For Issuer Election of Director: Philip J. Pfeiffer For For Issuer Election of Director: Robert A. Profusek For For Issuer Election of Director: Susan Kaufman Purcell For For Issuer Election of Director: Stephen M. Waters For For Issuer Election of Director: Randall J. Weisenburger For For Issuer Election of Director: Rayford Wilkins Jr. For For Issuer Ratify the appointment of KPMG LLP as Valero Energy's independent registered public accounting firm for 2014. For For Issuer Approve, by non-binding vote, the 2013 compensation of the company's named executive officers For For Issuer Vote on a stockholder proposal entitled, "Accelerated vesting of performance shares" Against For Shareholder Vote on a stockholder proposal entitled, "Climate change management plan" Against For Shareholder Vote on a stockholder proposal entitled, "Corporate Lobbying" Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source EOG Resources, Inc. 5/1/2014 26875P101 EOG Election of Director: Janet F. Clark For For Issuer Election of Director: Charles R. Crisp For For Issuer Election of Director: James C. Day For For Issuer Election of Director: Mark G. Papa For For Issuer Election of Director: H. Leighton Steward For For Issuer Election of Director: Donald F. Textor For For Issuer Election of Director: William R. Thomas For For Issuer Election of Director: Frank G. Wisner For For Issuer To ratify the appointment by the audit committee of the Board of Directors of Deloitte & Touche LLP, independent registered public accounting firm, as auditors for the company for the year ending December 31, 2014 For For Issuer To approve, by non-binding vote, the compensation of the company's named executive officers For For Issuer Stockholder proposal concerning quantitative risk management reporting for hydraulic fracturing operations, if properly presented Against For Shareholder Stockholder proposal concerning a methane emissions report, if properly presented Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Occidental Petroleum Corporation 5/2/2014 OXY Election of Director: Spencer Abraham For For Issuer Election of Director: Howard I. Atkins For For Issuer Election of Director: Eugene L. Batchelder For For Issuer Election of Director: Stephen I. Chazen For For Issuer Election of Director: Edward P. Djerejian For For Issuer Election of Director: John E. Feick For For Issuer Election of Director: Margaret M. Foran For For Issuer Election of Director: Carlos M. Gutierrez For For Issuer Election of Director: William R. Klesse For For Issuer Election of Director: Avedick B. Poladian For For Issuer Election of Director: Elisse B. Walter For For Issuer One-Year Waiver of Director Age Restriction for Edward P. Djerejian, an Independent Director For For Issuer Advisory vote approving executive compensation For For Issuer Ability of stockholders to act by written consent For For Issuer Separation of the Roles of the Chairman of the Board and the Chief Executive Officer For For Issuer Ratification of Independent Auditors For For Issuer Executives to Retain Significant Stock Against For Shareholder Review Lobbying at Federal, State, Local levels Against For Shareholder Quantitative Risk Management Reporting for Hydraulic Fracturing Operations Against For Shareholder Fugitive Methane Emissions and Flaring Report Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Whiting Petroleum Corporation 5/6/2014 WLL Election of Directors: 1. D. Sherwin Artus 2. Philip E. Doty For For Issuer Approval of Advisory Resolution on Compensation of Named Executive Officers For For Issuer Ratification of appointment of Deloitte & Touche LLP as the independent registered public accounting firm for 2014 For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source NRG Yield, Inc. 5/6/2014 62942X108 NYLD Election of Directors: 1. David Crane 2. John F. Chlebowski 3. Kirkland B. Andrews 4. Brian R. Ford 5. Mauricio Gutierrez 6. Ferrell P. McClean 7. Christopher S. Sotos For For Issuer To ratify the appointment of KPMG LLP as NRG Yield's independent registered public accounting firm for the 2014 fiscal year. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Phillips 66 5/7/2014 PSX Election of Director: William R. Loomis, Jr. For For Issuer Election of Director: Glenn F. Tilton For For Issuer Election of Director: Marna C. Whittington For For Issuer Proposal to ratify the appointment of Ernst & Young LLP as independent registered public accounting firm for Phillips 66 for 2014 For For Issuer Say on Pay - An advisory (non-binding) vote on the approval of executive compensation For For Issuer Greenhouse Gas Reduction Goals Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source U.S. Silica Holdings, Inc. 5/8/2014 90346E103 SLCA Election of the following nominees: 1. Daniel Avramovich 2. Peter Bernard 3. William J. Kacal 4. Charles Shaver 5. Bryan A. Shinn 6. J. Michael Stice For For Issuer Ratification of appointment of Grant Thornton LLP as independent registered public accounting firm for 2014 For For Issuer Advisory vote to approve the compensation of the company's named executive officers, as disclosed in the proxy statement For For Issuer Advisory vote on the frequency of the advisory vote to approve the compensation of the company's named executive officers 1 year For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Nisource Inc 5/13/2014 65473P105 NI Election of director: Richard A. Abdoo For For Issuer Election of director: Aristides S. Candris For For Issuer Election of director: Sigmund L. Cornelius For For Issuer Election of director: Michael E. Jesanis For For Issuer Election of director: Marty R. Kittrell For For Issuer Election of director: W. Lee Nutter For For Issuer Election of director: Deborah S. Parker For For Issuer Election of director: Robert C. Skaggs Jr. For For Issuer Election of director: Teresa A. Taylor For For Issuer Election of director: Richard L. Thompson For For Issuer Election of director: Carolyn Y. Woo For For Issuer To consider advisory approval of executive compensation For For Issuer To ratify the appointment of Deloitte & Touche LLP as the company's independent registered public accountants For For Issuer To consider a stockholder proposal regarding reports on political contributions Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Anadarko Petroleum Corporation 5/13/2014 APC Election of Director: Anthony R. Chase For For Issuer Election of Director: Kevin P. Chilton For For Issuer Election of Director: H. Paulett Eberhart For For Issuer Election of Director: Peter J. Fluor For For Issuer Election of Director: Richard L. George For For Issuer Election of Director: Charles W. Goodyear For For Issuer Election of Director: John R. Gordon For For Issuer Election of Director: Eric D. Mullins For For Issuer Election of Director: R.A. Walker For For Issuer Ratification of appointment of KPMG LLP as independent auditor For For Issuer Advisory vote to approve named executive officer compensation For For Issuer Stockholder proposal - Report on political contributions Against For Shareholder Stockholder proposal - Report on climate change risk Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Oil States International, Inc. 5/15/2014 OIS Election of the following nominees: 1. Cindy B. Taylor 2. Christopher T. Seaver 3. Lawrence R. Dickerson For For Issuer Ratification of the selection of Ernst & Young LLP as the Independent Registered Public Accounting Firm for the company for the fiscal year ending December 31, 2014 For For Issuer Proposal to approve the advisory vote relating to executive compensation For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Cimarex Energy Co. 5/15/2014 XEC Election of Director: David A. Hentschel For For Issuer Election of Director: Thomas E. Jorden For For Issuer Election of Director: Floyd R. Price For For Issuer Election of Director: L. Paul Teague For For Issuer Advisory vote to approve executive compensation For For Issuer Approve 2014 Equity Incentive Plan For For Issuer Ratify the appointment of KPMG LLP as the company's Independent Auditors for 2014 For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Westlake Chemical Corporation 5/16/2014 WLK Election of the following nominees: 1. Dorothy C. Jenkins 2. Max L. Lukens For For Issuer To approve, on an advisory basis, the compensation of the company's named executive officers For For Issuer To approve the proposed amendment to the company's amended and restated certificate of incorporation to provide that, with certain exceptions, the court of Chancery of the State of Delaware will be the exclusive forum for certain legal actions For For Issuer To approve the proposed amendment to the company's amended and restated certificate of incorporation to increase the company's authorized shares of common stock, par value $0.01 per share, from 150,000,000 to 300,000,000 shares For For Issuer To ratify the appointment of PricewaterhouseCoopers LLP to serve as the company's independent registered public accounting firm for the fiscal year ending December 31, 2014 For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Range Resources Corporation 5/20/2014 75281A109 RRC Election of Director: Anthony V. Dub For For Issuer Election of Director: V. Richard Eales For For Issuer Election of Director: Allen Finkelson For For Issuer Election of Director: James M. Funk For For Issuer Election of Director: Jonathan S. Linker For For Issuer Election of Director: Mary Ralph Lowe For For Issuer Election of Director: Kevin S. McCarthy For For Issuer Election of Director: John H. Pinkerton For For Issuer Election of Director: Jeffrey L. Ventura For For Issuer A proposal to approve the compensation philosophy, policies, and procedures described in the Compensation Discussion and Analysis For For Issuer To ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm as of and for the fiscal year ending December 31, 2014 For For Issuer Stockholder proposal - A proposal requesting a report regarding fugitive methane emissions Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source ONEOK, Inc. 5/21/2014 OKE Election of Director: James C. Day For For Issuer Election of Director: Julie H. Edwards For For Issuer Election of Director: William L. Ford For For Issuer Election of Director: John W. Gibson For For Issuer Election of Director: Bert H. Mackie For For Issuer Election of Director: Steven J. Malcolm For For Issuer Election of Director: Jim W. Mogg For For Issuer Election of Director: Pattye L. Moore For For Issuer Election of Director: Gary D. Parker For For Issuer Election of Director: Eduardo A. Rodriguez For For Issuer Election of Director:Terry K. Spencer For For Issuer Ratification of the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm of ONEOK, Inc. For For Issuer An advisory vote to approve the company's executive compensation For For Issuer A shareholder proposal regarding publication of a report on methane emissions Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Pioneer Natural Resources Company 5/28/2014 PXD Election of Director: Timothy L. Dove For For Issuer Election of Director: Stacy P. Methvin For For Issuer Election of Director: Charles E. Ramsey, Jr. For For Issuer Election of Director: Frank A. Risch For For Issuer Election of Director: Edison C. Buchanan For For Issuer Election of Director: Larry R. Grillot For For Issuer Election of Director: J. Kenneth Thompson For For Issuer Election of Director: Jim A. Watson For For Issuer Ratification of selection of independent registered public accounting firm For For Issuer Advisory vote to approve executive officer compensation For For Issuer Reapproval of the section 162(m) material terms under the 2006 Long-Term Incentive Plan For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Western Refining, Inc. 6/4/2014 WNR Approve an amendment to the company's Certificate of Incorporation as amended, to declassify the company'sBoard of Directors For For Issuer Election of Directors: 1. Carin Marcy Barth 2. Paul L. Foster 3. L. Frederick Francis For For Issuer Approve by a non-binding advisory vote, the compensation paid to the company's named executive officers in 2013 For For Issuer Ratify the appointment of Deloitte & Touche LLP as the company's independent auditors For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Concho Resources Inc 6/5/2014 20605P101 CXO Election of the following nominees: 1. Timothy A. Leach 2. William H. Easter III 3. John P. Surma For For Issuer To ratify the selection of Grant Thornton LLP as independent registered public accounting firm of the company for the fiscal year ending December 31, 2014 For For Issuer Advisory vote to approve executive officer compensation ("Say-on-Pay") For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Dorian LPG Ltd. 6/30/2014 Y2106R110 LPG Election of the following nominees: 1, Mr. Nigel D. Widdowson 2. Mr. Thomas J. Colman 3. Mr. Eric Fabrikant For For Issuer Proposal to ratify the appointment of Deloitte Hadjipavlou Sofianos & Cambanis S.A. as the company's independent auditors for the fiscal year ending March 31, 2015 For For Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Managed Portfolio Series By (Signature and Title)/s/ James R. Arnold James R. Arnold, President (Principal Executive Officer) Date August 25, 2014
